Citation Nr: 0630147	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for a low back 
condition

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
June 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.

The RO denied service connection for scoliosis (claimed as a 
back condition) and bilateral hearing loss in April 2003.  In 
July 2004, the RO denied service connection for left ankle 
condition, cervical strain, low back condition, and tinnitus.  
In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the July 2006 Board hearing, the veteran presented 
testimony that he was withdrawing his service connection 
claims for panic attacks and prostate cancer. 

2.  The competent medical evidence of record does not relate 
the veteran's left ankle condition to service.

3.  The veteran's cervical spine disability was not diagnosed 
within one year of discharge from service, or for many years 
thereafter; and the competent medical evidence of record does 
not relate the current cervical spine disability to service.

4.  Scoliosis clearly and unmistakably pre-existed service, 
and did not undergo an increase in service.

5.  The competent medical evidence of record does not show a 
present diagnosis of a low back condition.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claims of entitlement to service connection 
for panic attacks and prostate cancer. 38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. § 20.204 (2006).

2.  A left ankle condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A cervical spine disability was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Scoliosis is not presumed to have been aggravated by 
active service. 38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

5.  A low back condition was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2006).  Except for 
appeals withdrawn on record at a hearing, appeal withdrawals 
must be in writing. 38 C.F.R. § 20.204 (b).

Here, the veteran presented testimony at the July 2006 Board 
hearing that he no longer wished to proceed with his claims 
of service connection for panic attacks and prostate cancer.  
As the veteran has expressed a desire to withdraw these 
claims, the Board does not have jurisdiction to review this 
appeal and the claims are dismissed.

II.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a back condition and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a March 2003 VA letter, prior to the April 
2003 rating decision.  The RO also notified the veteran of 
the information and evidence necessary to substantiate the 
service connection claims for a left ankle condition, 
cervical strain, and a low back condition and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of January 2004 VA letter, prior to the July 
2004 rating decision.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
send any additional pertinent treatment records for his 
claimed disabilities, which, in effect, would include any 
evidence in his possession.  The RO notified the veteran 
again in November 2005, regarding the service connection 
claim for scoliosis (claimed as a back condition).

The Board notes that the March 2003 VA letter, regarding the 
back condition claim, notified the veteran that he had 30 
days from the date of the letter to respond.  The veteran was 
further advised that if he did not respond by the end of the 
30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  None 
of the VCAA letters provided the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 1999 to 2001.  The 
veteran stated at the Board hearing that he intended to 
submit additional evidence, but did not submit anything or 
notify VA of any additional evidence he wanted VA to obtain 
for him.  The CAVC has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  The Board finds that reasonable 
efforts have been made to obtain all available evidence and 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

There is no evidence that any of the veteran's claimed 
conditions were incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ankle condition

The veteran stated that he entered the U.S. Army with 
clubfoot, which he indicates contributed to his left ankle 
condition.  He also asserted that routine marching and 
running lead to his ankle condition.  He testified that every 
time he marched or ran, his ankle would hurt or give out.  He 
thus contends that his left ankle disability is directly 
related to service, entitling him to disability benefits. 

Initially, the evidence shows a current left ankle 
disability.  An April 1999 VA MRI report shows left ankle 
joint effusion; tenosynovitis of the flexor digitorum tendon, 
flexor hallucis longus tendon, and the peroneus tendon; and 
partial thickness tear/tendonitis of the peroneus brevis and 
longus tendons.

The next issue is whether there is evidence of any in-service 
incurrence of a left ankle disability.

The service medical records are negative for any findings 
related to the left ankle.  An April 1962 separation 
examination report shows a diagnosis of pes cavus, more 
pronounced on the left, not incapacitating.  The veteran was 
treated for large callouses on the ball of the left foot in 
March 1960 and April 1962.  An August 1961 medical report 
also notes a bruise on the bottom of the left foot.  

Upon review, the preponderance of the evidence is against the 
claim.  Specifically, there is no evidence of any in-service 
incurrence of a left ankle disability.  The medical evidence 
does not show that the in-service pes cavus condition caused 
any trouble in the left ankle.  There also are no treatment 
records for pes cavus as related to the left ankle after 
service.

Although the veteran has argued that his current left ankle 
disorder is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the veteran's current left ankle condition 
and service.

In sum, the service connection claim for a left ankle 
disorder is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical strain

The veteran testified that he injured his neck doing heavy 
lifting in service, specifically lifting transmissions and 
engines.  He thus contends that his current cervical spine 
disability is directly related to his service, entitling him 
to disability compensation.

Initially, the evidence shows a current cervical spine 
disability.  

An April 1999 VA orthopedic x-ray examination report shows a 
significant amount of degenerative joint disease with 
intervertebral spurring, especially at C5-6 level, with 
foraminal stenosis seen bilaterally at multiple levels.  

An April 1999 VA MRI report shows an impression of broad-
based disk herniation with associated osteophytic spurring, 
moderate spinal canal stenosis and bilateral neural foraminal 
stenosis at C5-6 level; disk bulge with osteophytic spurring 
at the C6-7 level; mild bulge left paracentral in location 
with osteophytic spur, at the C7-T1 level; and left neural 
foraminal narrowing secondary to uncovertebral 
osteophytosis/spurring at the C3-4 and C4-5 levels.

A February 2001 VA x-ray examination report shows 
degenerative disk disease at C3-4, C5-6, C6-7; mild bilateral 
neural foraminal stenosis at C5-6; mild left-sided neural 
foraminal stenosis at C6-7; and moderate left-sided neural 
foraminal stenosis at C3-4.  In March 2001, a VA nursing 
report notes osteoarthritic changes at C5-6 and C6-7.

However, there is no medical evidence of any in-service 
incurrence of a cervical spine disability.  The service 
medical records are negative for any findings or complaints 
related to the cervical spine.  

Upon review, the preponderance of the evidence is against the 
claim.  Specifically, there is no medical evidence relating 
the veteran's current cervical spine disability to service.  
The cervical spine disability also is not presumed to have 
been incurred in service, as the first diagnosis of 
degenerative joint disease was not until 1999, which is 37 
years after service.  38 C.F.R. §§ 3.307, 3.309. 

Although the veteran has argued that his current cervical 
spine disability is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the veteran's cervical spine disability and 
service. 

In sum, the service connection claim for a cervical spine 
disorder is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Scoliosis

The veteran seeks service connection for scoliosis, claimed 
as a back condition.

An April 1962 discharge examination report shows a diagnosis 
of scoliosis, lumbar, which existed prior to service and was 
not incapacitating.  

As the service medical records shows scoliosis existed prior 
to service, the veteran is not considered sound at entry into 
service; and the determinative issue becomes whether his 
scoliosis was aggravated by service.  38 U.S.C.A. §§ 1111, 
1131, 1132; 38 C.F.R. § 3.304(b).  Specifically, this means 
that the Board must determine whether there is clear and 
unmistakable evidence that the veteran's scoliosis was not 
aggravated by his service.  See Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004); VAOGCPREC 3- 2003 (July 16, 
2003). 

The service medical records do not show any treatment for 
scoliosis.  The only mention was the finding of scoliosis at 
discharge and the examiner noted that it was not 
incapacitating.  Therefore, the medical evidence does not 
show any aggravation of the veteran's scoliosis in service.

Upon review, the preponderance of the evidence is against the 
claim.  Although the veteran has argued that his scoliosis is 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between scoliosis and service.

In sum, the service connection claim for scoliosis is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Low back condition

The veteran testified that he injured his low back working in 
a repair shop in service.  He also noted that his clubfoot 
condition and marching and running affected his back.

The service medical records are negative for any findings 
related to the low back, other than a pre-existing scoliosis 
condition addressed in the previous section.  There also is 
no medical evidence that the veteran's pes cavus aggravated 
his back.  

Additionally, post-service medical records do not show any 
current disability associated with the lumbar spine.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review, the preponderance of the evidence is against the 
claim.  Although the veteran has argued that he has a low 
back condition related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between any present low back condition and service.

In sum, the service connection claim for a low back condition 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for entitlement to service connection for panic 
attacks and prostate cancer is dismissed.

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for cervical strain is 
denied.

Entitlement to service connection for scoliosis is denied.

Entitlement to service connection for a low back condition is 
denied.


REMAND

The veteran testified that he was exposed to acoustic trauma 
in service as a welder operator.  He specifically noted that 
he was a part of the engineering unit and ran heavy 
equipment.  The veteran's service personnel records are not 
reflected in the claims file, nor are attempts to obtain 
them.  As VA is on notice that such evidence exists and might 
be pertinent to the current service connection claims for a 
bilateral hearing loss and tinnitus, VA must make reasonable 
efforts to obtain this evidence.  See 38 C.F.R. § 3.159(c)(2) 
(2006).

Post-service medical records dated from 2000 to 2005 show 
findings of bilateral, mild to severe, sensorineural hearing 
loss and tinnitus.  If the service personnel records show 
exposure to acoustic trauma in service, the veteran should be 
scheduled for a VA examination to determine whether there is 
a relationship between the acoustic trauma in service and the 
current bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) for the service connection 
claims for bilateral hearing loss and 
tinnitus.

2.  Obtain the veteran's service personnel 
records.  If attempts to obtain the 
records fail, notify the veteran, and 
offer him an opportunity to respond.

3.  If the service personnel records 
indicate exposure to acoustic trauma in 
service, the veteran should be scheduled 
for a VA examination to determine the 
nature, etiology, severity, and date of 
onset of his current bilateral hearing 
loss and tinnitus.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Specifically, the examiner should:

(a)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely that the veteran's current 
bilateral hearing loss disability is 
related to exposure to acoustic trauma in 
service.

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely that the veteran's current 
tinnitus is related to exposure to 
acoustic trauma in service.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


